CRGINAL                                                  08/04/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 20-0004


                                       PR 20-0004

                                                                  RLED
                                                                   AUG 0 4 2020
IN RE THE PETITION OF
CONSTANCE VAN KLEY                                                  Dratn:MV
                                                                  !-;T,Itt4 of Montan:.




      Constance Van Kley has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since October 2017.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at thirty hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this7 day of August, 2020.

                                                 For the Court,



                                                 By
                                                                   Chief Justi e